DAUKSCH, Judge,
dissenting.
I respectfully dissent.
In the judgment the sentencing court imposed costs pursuant to section 27.3455, Florida Statutes (1987). Because these costs were imposed without giving appellant the opportunity to object or be heard, they were illegally imposed. Harriel v. State, 520 So.2d 271 (Fla.1988). This portion of the judgment should be reversed by a decision and mandate of this court. On September 6, 1990 an order over the signature of the clerk of this court was entered in this court’s file in this ease and the order indicates a copy was sent to the circuit court clerk, the sentencing judge and the attorneys for the parties. That order, which is not supported by a mandate from this court, is ineffective to accomplish the end it purports to accomplish, the reversal of that portion of the judgment deemed in error.
I would issue an opinion and mandate reversing that portion of the judgment which assesses the costs. See also Mays v. State, 519 So.2d 618 (Fla.1988); Jenkins v. State, 444 So.2d 947 (Fla.1984).